                                                              USDCSDNY
                                                               .DOCUMENT
                                                             1 El.Bef.RONICALLY FUJI)
                                                            .,ooc
                                                             j
                                                             l,  ·
                                                                   #·•                I   I
UNITED STATES DISTRICT COURT
                                                             t BATH F'rt.ED:      --;/ 3 II °t
SOUTHERN DISTRICT OF NEW YORK


H&H METALS CORP.,
                                Plaintiff,                 17-Cv-4753 (SHS)
                -against-
MUNAWAR IQBAL and GULSHAN                                  OPINION & ORDER
KHAN CHAND PANJWANI,
                                Defendants.


SIDNEY H. STEIN, U.S. District Judge.
   In June 2017, plaintiff H&H Metals Corp. filed this diversity action in
which it seeks funds allegedly owed to it by defendants Munawar Iqbal and
Gulshan Khanchand Panjwani under a July 2016 guaranty. (Doc. No. 5,
Compl.) In that guaranty, defendants agreed to guarantee all obligations
owed to H&H by Primeco Mining, Inc. (Id . <JI 6.)
    In September 2018, the parties reached a settlement agreement. (Doc.
No. 40.) At the parties' joint request, the Court so ordered the Stipulation of
Settlement and dismissed the action with prejudice. (Doc. No. 42.) The
Stipulation of Settlement incluq.ed a schedule for defendants to pay in
installments a total of $130,000. (Id. <jJ: 1.) The agreement also set forth the
procedures for the parties and the Court to follow in the event of a payment
default. (Id. <j{<j{ 3-5.) Specifically, that contract provides that, "in the event
of a payment default by Defendants, H&H may reopen the case by letter
written to the Court, with a copy to Defendants' attorney, accompanied by
a declaration from a representative of H&H with knowledge, setting forth
the facts upon which a payment default is claimed. Thereafter, the Court
shall provide Defendants with an opportunity to be heard and decide
whether and in what amount judgment should be entered against
Defendants in accordance with this Stipulation of Settlement." (Id. <jJ: 5.)
    Pursuant to those procedures, plaintiff filed a letter on June 24, 2019,
asking the Court to reopen the case for the limited purpose of entering




                                         1
judgment in its favor. (Doc. No. 43; Doc. No. 42, en 5.) As required by the
settlement agreement, plaintiff's Vice President filed a declaration setting
forth the payment that defendants completed and those they missed. (Doc.
No. 43-1, Deel. of Phillip Holme dated June 20, 2019.) Defendants filed no
written response.
    In the so ordered Stipulation of Settlement, the Court, at the parties'
request, expressly retained jurisdiction to enforce the terms of the settlement
agreement, including "the entry of any judgment in the event of a payment
default." (Doc. No. 42, en 4.) Thus, the Court has jurisdiction to reopen the
case in order to enforce the settlement agreement's terms. See Febus v.
Guardian First Funding Grp., LLC, 90 F. Supp. 3d 240, 245 (S.D.N.Y. 2015);
Duane Reade, Inc. v. St. Paul Fire & Marine Ins. Co., 466 F. Supp. 2d 560, 562
(S.D.N.Y. 2006).
     On June 28, 2019, the Court ordered the case reopened and scheduled a
conference for July 3 at 11:30 A.M. (Doc. No. 44.) At that conference, with
counsel for plaintiff appearing and no one appearing for defendants, the
Court has received no response from defendants-let alone one that would
call into question the plain breach of the unambiguous settlement
agreement. See, e.g., Colburn Family Found. v. Chabad's Children of Chernobyl,
739 F. Supp. 2d 614, 618-19, 622 (S.D.N.Y. 2010). Accordingly,
     IT IS HEREBY ORDERED that the Clerk of Court shall enter judgment
in plaintiff's favor in the amount of $130,000, plus interest at 12% per annum
from May 31, 2019, with costs to be taxed by the Clerk of Court.



Dated: New York, New York
       July 3, 2019
                                             SO ORDERED:




                                                            tein, U.S.D.J.




                                       2
